DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10/18/202 have been fully considered but they are not persuasive. The applicant argues, of claim 1, on page 6 and 7 of 9 pages “the use of antecedent basis makes clear that "the emission of energy" is not just any emission of energy passing through the shield. Rather, the claimed recitation requires that the shield inhibit the emission of energy from the sensor”.

The examiner respectfully disagrees with the applicant’s position. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the emission of energy is not just any emission of energy passing through the shield where the claimed recitation requires that the shield inhibit the emission of energy from the sensor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

The applicant’s argument of “requires that the shield inhibit the emission of energy from the sensor” has not been claimed and has not been examined for. In Rycenga in paragraph 0033 it states “various components of the imager assembly 12 may be enclosed inside the shielded cavity 62 of the housing 14. The rear shield 72 may be configured to enclose the shielded cavity 62. Similar to the lens holder 38, the rear shield 72 may be of a conductive material configured to prevent electromagnetic interference EMI from entering the shielded cavity 62”, and “the lens 16, lens holder 38, and the rear shield 72 may substantially enclose the imager circuit 40 to form a shielded subassembly 78 of the imager module 10). This would allow the imager 40 to be somehow shielded by shield cavity 62 and the applicant admits on page 7, first paragraph that “Applicant understands that a shield that would prevent interference coming in would also prevent interference from going out” such that the imager 40 would then somehow be shielded by shield cavity 62 and would be shielded by the emission of energy form the outside or inside which would include from the sensor. 

The applicant further argues, of claim 1, on page 7, second paragraph “There is nothing in Rycenga which teaches that the housing of the shielded cavity prevents the emission of energy from a sensor within the shielded cavity. Rather, all that Rycenga teaches is that the housing can prevent electromagnetic interference from affecting the sensors that are within the housing. Applicant understands that a shield that would prevent interference coming in would also prevent interference from going out, but there is no teaching or suggestion of other sensors in Rycenga that are being interfered with, or that the housing is preventing such interference”. 

The applicant’s argued “the housing of the shielded cavity prevents the emission of energy from a sensor within the shielded cavity” has not been claimed and has not been examined for. The examiner understands that “a sensor comprising a sensing are for which energy is omitted” has been claimed but  inhibit the emission of energy from a sensor has not been claimed. The applicant admits on page 7, first paragraph that “Applicant understands that a shield that would prevent interference coming in would also prevent interference from going out” such that the imager 40 is somehow shielded by shield cavity 62 which would then be shielded by the emission of energy form the outside or inside which would include from the sensor. Rycenga in paragraph 0033 it states “various components of the imager assembly 12 may be enclosed inside the shielded cavity 62 of the housing 14. The rear shield 72 may be configured to enclose the shielded cavity 62. Similar to the lens holder 38, the rear shield 72 may be of a conductive material configured to prevent electromagnetic interference EMI from entering the shielded cavity 62”, and “the lens 16, lens holder 38, and the rear shield 72 may substantially enclose the imager circuit 40 to form a shielded subassembly 78 of the imager module 10. Rycenga invention prevents electromagnetic interference EMI from entering the shielded cavity 62 where sensor 40 is located and because the shielded cavity 62 would also prevent EMI from exiting the shielded cavity 62, as the applicant has admitted above, from other sensors that are being interfered with and would prevent such interference.

The applicant further argues, of claim 1, on page 7, second paragraph “there is no teaching or suggestion in Rycenga that the shield "extend[s] across at least a portion of the sensing area to inhibit the emission of energy." There is no teaching or suggestion at all of the housing of Rycenga extending across at least a portion of the sensing area. In fact, Applicant respectfully submits that, given the teachings of Rycenga, a person of skill in the art would be motivated to preserve as much sensing space as possible, and would have no motivation to impede or restrict the sensing area. However, the present application and the present claims recite that the shield extend[s] across at least a portion of the sensing area to inhibit the emission of energy." Therefore, the cited references, whether considered alone or in combination, fail to teach or suggest the above-quoted recitations”.

Rycenga in paragraph 0033 it states “the rear shield 72 may be of a conductive material configured to prevent electromagnetic interference EMI from entering the shielded cavity 62”, and “the lens 16, lens holder 38, and the rear shield 72 may substantially enclose the imager circuit 40 to form a shielded subassembly 78 of the imager module 10. Shield cavity 62 and rear shield 72 encloses the imager circuit 40 to prevent electromagnetic interference EMI from entering and would then extend across at least a portion of the sensing area of sensor 40 to inhibit the emission of energy through the sensor shield cavity 62. A person skilled in the art would understand that shield cavity 62 and rear shield 72 encloses the imager circuit 40 to prevent electromagnetic interference EMI from entering and exiting just as the applicant has admitted too above. Shield cavity 62 and rear shield 72 do not impede or restrict the sensing area of sensor 40 and “impede or restrict the sensing area” has not been claimed and not examined for. Also, there are no specifics in the claims that state what constitutes “a portion of the sensing area” is.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Luders et al was relied upon to disclose an autonomous vehicle that uses LIDAR sensors to scan the environment around the an autonomous vehicle but was not relied upon to disclose a sensor shield extending across at least a portion of the sensing area to inhibit the emission of energy through the sensor shield to prevent interference with another sensor, however Rycenga was relied upon to teach this claim limitation, see the rejection below, where the combination teaches the ability to provide a method of preventing EMI interference seen by sensors by shielding round the sensors, in Rycenga et al invention, to the LIDAR sensors in the autonomous vehicle in Luders et al invention.

The applicant further argues, of claim 1, on page 7, second paragraph “the Office Action neither shows that the references teach or suggest each and every claim element of claim 1 nor explains why the differences between the prior art and the claimed invention would have been obvious to a person of skill in the art, the Office Action fails to present a prima facie case that claim 1 is obvious and the rejections are thus improper”. A person skilled in the art would understand that shield cavity 62 and rear shield 72 encloses the imager circuit 40 to prevent electromagnetic interference EMI from entering and exiting just as the applicant has admitted too above. It would be obvious and understood by one skilled in the art that the EMI shielding, by the shield cavity 62 and rear shield 72, around the sensor 40 would prevent EMI interference.

Dependent claims 2, 3, and 5 are not allowable for being dependent on independent claim 1 which is not allowable for the reasons discussed above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luders et al US Publication No 2017/0115387 in view of Rycenga et al US Publication No. 2017/0339326.

Regarding claim 1 Luders et al discloses of Fig. 1 – 5, of applicant’s a sensor apparatus (paragraph 0044 sensor unit 102), comprising: a sensor comprising a sensing area from which energy is emitted to facilitate sensing by the sensor to facilitate operation of an autonomous vehicle (paragraph 0044 – 0045 the sensor unit 102 includes a first LIDAR 120, a second LIDAR 122 where the first LIDAR 120 may be configured to scan an environment around the vehicle 100 by rotating about an axis (e.g., vertical axis, etc.) while emitting one or more light pulses and detecting reflected light pulses off objects in the environment of the vehicle. Paragraph 0046 the second LIDAR 122 may have a FOV of 8° (horizontal)×15° (vertical), a refresh rate of 4 Hz, and may emit one narrow beam having a wavelength of 1550 nm. In this embodiment, the 3D map determined based on the data from the second LIDAR 122 may have an angular resolution of 0.1° (horizontal)×0.03° (vertical), thereby allowing detection/identification of objects within a long range of 300 meters to the vehicle 100 where (paragraph 0036) vehicle 100 is configured to operate in autonomous mode such that the sensor unit 102 is a sensor comprising a sensing area FOV from which energy is emitted to facilitate sensing by the first or second LIDAR 121 or 122 sensor to facilitate operation of an autonomous vehicle); and another sensor of the autonomous vehicle (Paragraph 0046 the second LIDAR 122 is another sensor of the autonomous vehicle);

Luders et al discloses a an autonomous vehicle that uses LIDAR sensors to scan the environment around the an autonomous vehicle but does not expressively disclose a sensor shield extending across at least a portion of the sensing area to inhibit the emission of energy through the sensor shield to prevent interference with a sensor;

Rycenga et al teaches a sensor with a method of preventing EMI. Rycenga et al teaches of Fig. 1 – 8, of applicant’s a sensor shield extending across at least a portion of the sensing area to inhibit the emission of energy through the sensor shield to prevent interference with another sensor (paragraph 0033 various components of the imager assembly 12 may be enclosed inside the shielded cavity 62 of the housing 14. The rear shield 72 may be configured to enclose the shielded cavity 62. Similar to the lens holder 38, the rear shield 72 may be of a conductive material configured to prevent electromagnetic interference EMI from entering the shielded cavity 62. The rear shield 72 may form a second exterior profile 74 configured to substantially align with an interior profile 76 formed by the shielded cavity 62 of the lens holder 38. In this configuration, the lens 16, lens holder 38, and the rear shield 72 may substantially enclose the imager circuit 40 to form a shielded subassembly 78 of the imager module 10 such that the shielded cavity 62 is a sensor shield extending across at least a portion of the sensing area of the imager circuit 40 to inhibit the emission of energy through the sensor shield cavity 62 to prevent interference with a sensor because the shielded cavity 62 prevents EMI). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Luders et al in a manner similar to Rycenga et al. Doing so would result improving Luders et al  invention in a similar way as Rycenga et al – namely the ability to provide a sensor with a method of preventing EMI, in Rycenga et al invention, to the autonomous vehicle that uses LIDAR sensors in Luders et al invention.

Regarding claim 2 of the combination of Luders et al in view of Rycenga et al, Luders et al further discloses of applicant’s wherein the sensor is a Light-Detection-And- Ranging (LIDAR) sensor (paragraph 0044 – 0045 the sensor unit 102 includes a first LIDAR 120, a second LIDAR 122).

Regarding claim 3 of the combination of Luders et al in view of Rycenga et al, Rycenga et al further discloses of applicant’s wherein the sensor shield extends from a base of the sensor apparatus towards a top of the sensor apparatus (paragraph 0033 the shielded cavity 62 sensor shield extends from a base of the sensor portion of the sensing area of the imager circuit 40 apparatus towards a top of the sensor apparatus as seen In Fig 3).

Regarding claim 5 of the combination of Luders et al in view of Rycenga et al, Rycenga et al further discloses of applicant’s wherein the sensor shield extends an entire span from the base of the sensor apparatus to the top of the sensor apparatus (paragraph 0033 the shielded cavity 62 sensor shield extends an entire span from the base of the sensor imager circuit 40 apparatus to the top of the sensor imager circuit 40 apparatus because the shielded cavity 62 extends around the imager circuit 40 as seen In Fig 3).

Allowable Subject Matter

Claims 8 – 20 are allowed.

Claims 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



/MARK T MONK/Primary Examiner, Art Unit 2696